COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 MARTIN HERRERA,                                              No. 08-17-00043-CR
                                              §
                            Appellant,                          Appeal from the
                                               §
 v.                                                            41st District Court
                                              §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                            State.                            (TC# 20140D05440)
                                               §

                                           §
                                         ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                           '
until November 3, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE
                                            '
THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Miguel J. Cervantes, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before November 3, 2017.

       IT IS SO ORDERED this 19th day of October, 2017.



                                            PER CURIAM



Before McClure, CJ, Rodriguez, and Palafox, JJ.